                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00097-PAB-SKC

ZVELO, INC.,

       Plaintiff,

v.

AKAMAI TECHNOLOGIES, INC.,

       Defendant.


                                    MINUTE ORDER

Entered by Chief Judge Philip A. Brimmer

      This matter is before the Court on the parties’ Joint Stipulation f or Dismissal With
Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) [Docket No. 91]. The parties
request the entry of an order dismissing the case with prejudice. Docket No. 91 at 2.

         The stipulation complies with Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
which provides that the “plaintiff may dismiss an action without a court order by filing:
. . . a stipulation of dismissal signed by all parties who have appeared.” (emphasis
added). Furthermore, “[u]nless the notice or stipulation states otherwise, the dismissal
is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B) (emphasis added). Here, however, the
parties have agreed to the dismissal of this action with prejudice. Docket No. 91 at 2.
Therefore, the case was dismissed with prejudice as of the entry of the parties’ joint
stipulation for dismissal with prejudice. No order of dismissal is necessary.

       DATED January 30, 2020.
